Case 4:20-cr-00037-ALM-CAN Document 20-1 Filed 03/24/20 Page 1 of 1 PageID #: 41



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION


 UNITED STATES OF AMERICA                    §

 v.                                          §                         4:20-CR-0037

 DAVID WAYNE LABELLE                         §




                        ORDER ON MOTION FOR CONTINUANCE


      BE IT REMEMBERED, that on the ______ day of _______________, 2020, came on to be

 considered the above and foregoing Motion for Continuance. After consideration of the same, it

 is the opinion of the Court that Defendant's Motion be:

         ( )    GRANTED.

         ( )    DENIED, to which ruling the Defendant excepts.



      DATE SIGNED:_______________



                                                      ____________________________
                                                      JUDGE PRESIDING
